DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment of claim 1 and the addition of new claim 22, in the paper of 1/5/2022, is acknowledged.  Applicants' arguments filed on 1/5/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-6, 9-14, 16-19 and 22 are still at issue and are present for examination.  
Election/Restrictions

	Applicant's election with traverse of Group 1, claims 1-9, to a yeast and the Species of “a decreased level of PTK2”, in the paper of 9/22/2017, is acknowledged.  
Claims 10-14, 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Newly added claim 21 is indefinite in the recitation “so as to exhibit a decreased level of functional PTK2 polypeptide and increased tolerance to ionic liquid toxicity” because the phrase “so as to” is unclear and confusing in the context of the claim.  The terms “so as to” appears to suggest a reason to do something.  Thus it appears that applicants are attempting to link the mutation/disruption of the PTK2 gene with the resulting functionalities of decreased level of PTK2 and increased tolerance to ionic liquid using “so as to”.  This is unclear as “so as to” does not necessarily result in the functionalities actually being a limitation of the claimed strain, but merely a potential reason for the mutation/deletion of PTK2.
Appropriate amendment and/or comment is required.

Deposit Requirement
The previous rejection of claims 1-6, 9 under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement based upon the deposit requirement is hereby withdrawn based upon applicant’s amendment of the claims to delete the strain “GLBRCY133“ from the clams.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 22 is/are rejected under 35 U.S.C. 103 as being patentable over Albers et al. (US 2013/0295620), Erez and Kahana (Biochemical and Biophysical Research Communications, Vol 295, pp 1142-1149, 2002, see IDS) and Walker et al. (BMC Genomics Vol 15, pp Article No.: 552, JUL 3 2014).
It is noted that this rejection was stated in the previous non-final office action of 6/26/2020 as it applied to the claims of 5/4/2020.  The rejection was withdrawn in the final office action of 1/28/2021 based upon applicants amendment of the claims in the paper of 12/23/2020, to include the specific yeast strain “GLBRCY133”.  Applicants current amendment deleting “wherein the engineered recombinant yeast is a xylose fermenting strain of GLBRCY133” has resulted in the rejection being made again.
As previously stated: Albers et al. teach methods for producing recombinant strains of Saccharomyces cerevisiae with introduced genes coding for xylose reductase, Saccharomyces cerevisiae made by the taught methods such as the recombinant Saccharomyces cerevisiae strain Taurus 10 with deposit number CBS128141 (see claim 10 and supporting text).  Albers et al. teach methods of use of said strain(s) for anaerobically fermenting lignocellulosic raw materials into ethanol.
Erez and Kahana teach the deletions of SKY1 and PTK2 in recombinant Saccharomyces cerevisiae and the effect on ion homeostasis.  Erez and Kahana disclose a recombinant Saccharomyces cerevisiae yeast engineered to exhibit a decreased level of functional PTK2 polypeptide.  While Erez and Kahana do not specifically examine imidazolium-based ionic liquid toxicity or the production of ethanol, increased tolerance to imidazolium-based ionic liquid toxicity and an increased rate of ethanol production are considered inherent properties of the taught PTK2 deleted Saccharomyces cerevisiae.  Erez and Kahana do teach that deletion of PTK2 inhibits Pma1p activity and thus decreases the H+ gradient which leads to the observed phenotype.  Erez and Kahana teach that this H+ gradient/plasma membrane potential is the key factor affecting the uptake of various solutes, including various cations including polyamines.  Erez and Kahana further teach that the deletion the trk1,2Δptk2Δ cells showed increased tolerance to low pH and improved growth in low K+ (see abstract and supporting text).
Walker et al. teach the genome-wide identification of the “Fermentome” genes required for successful and timely completion of wine-like fermentation by Saccharomyces cerevisiae.  Walker et al. teach the identification of 93 genes whose 
Before the effective filing date of the claimed invention a person having ordinary skill in the art to which the claimed invention pertains would have been motivated to engineer the Saccharomyces cerevisiae strain, Taurus 10 with deposit number CBS128141, taught by Albers et al. with a deletion or disruption of the functional protein kinase 2 (PTK2) polypeptide as taught by Erez and Kahana and Walker et al. as a means of increasing the fermentation xylose by the recombinant Saccharomyces cerevisiae for the production of ethanol.  The expectation of success is high based upon the high level of skill in the art as exemplified by Albers et al., Erez and Kahana and Walker et al. who teach all the strains and methods required.
Applicants previous traversal of this rejection in the papers of 5/4/2020 and 12/23/2020 have been reviewed and reconsidered, however, are not found persuasive in overcoming the current rejection of applicants amended claims for the reasons previously stated in paper of 6/26/2020.
Thus, claims 1-6, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Albers et al. (US 2013/0295620), Erez and Kahana (Biochemical and Biophysical Research Communications, Vol 295, pp 1142-1149, 2002, see IDS) and Walker et al. (BMC Genomics Vol 15, pp Article No.: 552, JUL 3 2014).
Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
2/10/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652